Baldwin, J.
delivered the opinion of the Court; and after ruling in favour of the appellant, several points of not much importance, and which involved no principle, proceeded:
And the Court is further of opinion, that there is error in the decree of the Circuit Court to the prejudice of the appellees in this, that Bryan is credited with the full amount of Scott’s decree, to wit, 2054 dollars 7 cents, instead of only 1150 dollars, the sum with which Bryan *190paid it. Bryan owed a balance of purchase money to Salyards under a contract which was confirmed by the Court, and Salyards was entitled to the whole of it, except so much as was requisite for the discharge of the interfering claim of Scott. To that extent, and no further, was Bryan entitled to indemnity from Salyards. The result of the decree of the Circuit Court is to give to Bryan the property he purchased from Salyards, for a much less sum than he contracted to pay for it. It was immaterial to Bryan to whom he paid the purchase money due from him, whether to Scott or Salyards. In effect his payment to Scott was out of Salyard's money, which had been withdrawn from Bryan's harids and paid into Court. The joint appeal of Bryan and Salyards, which enabled Bryan to make this speculation, was taken for the benefit of Salyards, as appears from his agreement with Bryan to pay the whole costs of it out of his own pocket; and it was by thus getting behind the back of Salyards that Bryan effected his compromise with Scott. If Bryan and Salyards had been the joint owners of the fund, the compromise would have enured to the benefit of both, but Salyards being the sole owner thereof as regards Bryan, it ought to enure solely to the benefit of Salyards.
It is therefore adjudged, ordered and decreed that the aforesaid decree of the Circuit Court be reversed and annulled, and the appellees being the parties substantially prevailing, that they recover against the appellant Bryan their costs by them expended in the defence of this appeal. And the cause is remanded to the said Circuit Court, to be there further proceeded in according to the principles of the foregoing opinion and decree; and for the decision of priorities amongst the appellees ; and for the proper relief amongst the parties at a final hearing.